UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4587



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT H. BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-99-47)


Submitted:   December 19, 2001            Decided:   January 15, 2002


Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Audrey Freeman jaCobs, Richmond, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Stephen W. Miller, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Robert H. Brown seeks to appeal the district court’s order

resentencing him for his violation of 18 U.S.C. § 922(g)(9) (1994),

following a remand from this court.     See United States v. Brown, 6

F. App. 159, 161 (4th Cir. 2001).      We dismiss the appeal for lack

of jurisdiction because Brown’s notice of appeal was not timely

filed.

     Parties to a criminal proceeding are accorded ten days after

entry of the district court’s final judgment to note an appeal, see

Fed. R. App. P. 4(b)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(b)(4).    This appeal period is

“mandatory and jurisdictional.” Browder v. Director, Dep’t of Cor-

rections, 434 U.S. 257, 264 (1978) (quoting United States v. Robin-

son, 361 U.S. 220, 229 (1960)).

     The district court’s judgment was entered on the docket on

July 18, 2001.     Brown’s notice of appeal was filed on July 31,

2001.    Because Brown failed to file a timely notice of appeal or to

obtain an extension of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                                            DISMISSED




                                   2